AO 442 (Rev. 12/85) Warrant for Arrest

                                       UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                            SOUTHERN DIVISION


UNITED STATES OF AMERICA                                                                    SEALED
                                                                                       WARRANT FOR ARREST
      ,,   V.
                                                                              CRIMINAL CASE: 7:19-CR-00127-D(l)
JESSE GABRIEL MARKS


To: The United States Marshal and any Authorized United States Officer. YOU ARE HEREBY COMMANDED to arrest

JESSE GABRIEL MARKS and he/she shall be brought before the nearest Magistrate/Judge to answer an

~Indictment _ _Superseding Indictment _ _ _Criminal Information_Complaint

_ _ Order of Court: _       Violation Notice_Probation Violation Petition charging him/her with:
           J


Count 1 - 21 U.S.C. § 846: Conspiracy to Distribute and Possess with Intent to Distribute Five Hundred (500) Grams or More ofa Mixture
and Substance Containing a Detectable Amount ofMethamphetamine and One Hundred (100) Grams or More of Heroin

Counts 2,3 - 21 U.S.C. § 841(a)(l): Distribution ofa Quantity ofMethamphetamine and Heroin




                                                                      clerk of court
                                                                      Title of Issuing officer

                                                                      August 6, 2019 - RALEIGH, NORTH CAROLINA
signature o                                                           Date and Location


   Retommended Bond: DETENTION
                                                                RETURN

   This warrant was received and executed with the arrest of the above named defendant at



   DATE RECEIVED                               NAME AND TITLE OF ARRESTING                 NAME AND TITLE OF ARRESTING
  08/06/2019                                   OFFICER
   DATE OF ARREST
  08/08/2019                                   M. Noel, Onslow Co SO                        by S. Tanner, USMS




                                                                                                                   FILED
                                                                                                                 A'UG O8 2019
                                                                                                             USOIS ,EDNC
                                                                                                           BY
                                                                                                            ~CLER   DEPCU<
                                                                                                                      K
